DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed May 23, 2022 has been fully considered and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marutani (US 2018/0306952 A1).
Regarding claims 1-5; Marutani discloses an optical receptacle (laser light source device 500; see Figure 6) configured to be disposed between a light emitting element (laser array 200) and an optical transmission member (optical fiber 400) and configured to optically couple the light emitting element (200) and the optical transmission member (400), the optical receptacle (500) comprising: 
a first optical surface (surface of lens 310) configured to allow an incidence of light emitted from the light emitting element (200); 
a second optical surface (light emitting surface 40 of transmission grating 100; see Figures 3-6) configured to emit, toward the optical transmission member (400), light (61) emitted from the light emitting element (200) and advanced inside the optical receptacle (500); 
a diffraction surface (light incident surface 30 of transmission grating 100; see Figures 3-6) disposed on the first optical surface, on the second optical surface (40), or on a light path between the first optical surface (surface of lens 310) and the second optical surface (40), and 
wherein the diffraction surface (30) is configured such that no zero-order diffraction light is generated (see paragraph 70);
wherein the diffraction surface (30) is configured such that only the primary diffraction (61) light reaches an end portion of the optical transmission member (400);
wherein the diffraction surface (30) is disposed on the second optical surface (40; see Figures 3-6);
further comprising a third optical surface (27; see Figures 3-5) disposed on the light path (light 50/61 is on the light path), the third optical surface (27) being configured to reflect, toward the second optical surface (40), light entered from the first optical surface (surface of lens 210), wherein the diffraction surface (30) is disposed on the third optical surface (27; see Figures 3-6); and
an optical module (see Figure 6), comprising: 
a photoelectric conversion device (laser array 200) including a light emitting element (lasers); and 
an optical receptacle (500) configured to optically couple, to an optical transmission member (optical fiber 400), light (50/61) emitted from the light emitting element (200), 
wherein the optical receptacle (500) is the optical receptacle according to claim 1 (see the discussion above).  
Regarding claims 6-10; Marutani discloses an optical receptacle (laser light source device 500; see Figure 6) configured to be disposed between a light emitting element (laser array 200) and an optical transmission member (optical fiber 400; see Figure 6) and configured to optically couple the light emitting element (200) and the optical transmission member (400), the optical receptacle (500) comprising: 
a first optical surface (surface of lens 310) configured to allow an incidence of light emitted from the light emitting element (200); 3
a second optical surface (light emitting surface 40 of transmission grating 100; see Figures 3-6) configured to emit, toward the optical transmission member (400), light (61) emitted from the light emitting element (200) and advanced inside the optical receptacle (500); 
a diffraction surface (incident surface 30 of transmission grating 100 and/or reflection surface 27 within transmission grating 100; see Figures 3-5, and paragraphs 19-21 and 70-105) disposed on the first optical surface, on the second optical surface (40), or on a light path between the first optical surface (surface of lens 310) and the second optical surface (light emitting surface 40 of transmission grating 100), and 
wherein the diffraction surface (30 and/or 27) is configured such that a main component of diffraction light generated by the diffraction surface is a primary diffraction light (see paragraph 70);
wherein the diffraction surface (30 and/or 27) is configured such that only the primary diffraction light reaches the end portion of the optical transmission member (400; see paragraphs 70-105);
wherein the diffraction surface (30 and/or 27) is disposed on the second optical surface (40);
a third optical surface (reflecting surface 27 may be considered a third optical surface; see Figures 3-5) disposed on the light path (see Figures 3-5, wherein light 50, 61 is transmitted on the light path), the third optical surface (27) being configured to reflect, toward the second optical surface (40; see Figures 3-5), light entered from the first optical surface (surface of lens 310), wherein the diffraction surface (30) is disposed on the third optical surface (see Figures 3-5 and paragraphs 70-105); and
an optical module (500; see Figure 6), comprising: 
a photoelectric conversion device (laser array 200) including a light emitting element (lasers); and 4
an optical receptacle (500) configured to optically couple, to an optical transmission member (optical fiber 400), light emitted from the light emitting element (200), 
wherein the optical receptacle (500) is the optical receptacle according to claim 6 (see the discussion above).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874